 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8     LETICIA NAVARRO,                                Case No.: 3:18-cv-2908-BEN-NLS
 9                         Plaintiff,                  ORDER:
10                  v.                                 (1) GRANTING SECRETARY’S
                                                           MOTION TO DISMISS
11     IMMIGRATION AND CUSTOMS                             [Doc. 10] and
       ENFORCEMENT, DEPARTMENT OF
12     HOMELAND SECURITY (ICE),                        (2) GRANTING SECRETARY’S
       DEREK BENNER, an individual, and                    EX PARTE MOTION TO SET
13     JOSE M. GARCIA, an individual                       ASIDE ENTRY OF DEFAULT
                                                           [Doc. 14]
14                         Defendants.
15
16         The Secretary of Homeland Security moves to dismiss Plaintiff Leticia Navarro’s
17   Complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). In addition, the
18   Secretary moves ex parte to set aside the Clerk’s entry of default against two United States
19   officers, Derek Benner and Jose Garcia. For the following reasons, the Secretary’s motion
20   to dismiss and ex parte motion to set aside the Clerk’s entry of default are GRANTED.
21                                       I.    BACKGROUND1
22         Plaintiff Leticia Navarro is a Hispanic woman who works as a Group Supervisor
23   (GS-14) for Immigration and Customs Enforcement (“ICE”). On May 15, 2012, ICE
24
25
26         1
             On a motion to dismiss, the Court accepts as true the factual allegations set forth in
27   the Complaint and reasonably construes the pleadings in the light most favorable to the
     nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th
28   Cir. 2008).
                                                   1
                                                                              3:18-cv-2908-BEN-NLS
 1   announced a “Merit Promotion Opportunity” for a GS-15 position. Plaintiff applied for
 2   the position and was one of seven individuals interviewed.
 3         Derek Benner was the “Selecting Official” for the position and appointed a three-
 4   person panel to rank and assess the applicants. The panelists ranked Plaintiff fifth, lower
 5   than the Hispanic male applicant. After the retiring official for the open position retired,
 6   Benner and another ICE supervisor, Jose Garcia, removed Plaintiff from her position as
 7   acting supervisor of her department.
 8         Plaintiff filed her Complaint against Immigration and Customs Enforcement of the
 9   Department of Homeland Security (“ICE”), as well as Benner and Garcia. She alleges
10   Defendants did not select her for the promotion position because of her national origin and
11   sex. In addition, she alleges Defendants retaliated against her because two members of the
12   selection panel knew of her past Equal Employment Opportunity complaints against ICE.
13   She brings each of her three claims against the three defendants as follows: Count 1 –
14   Racial Discrimination and Denial of Equal Rights Under Title VII of the Civil Rights Act
15   of 1964 and 42 U.S.C. § 1981; Count 2 – Retaliation for Prior EEO Activity under Title
16   VII;2 and Count 3 – Intentional Infliction of Emotional Distress (“IIED”).
17                                     II.    DISCUSSION
18      A. Motion to Dismiss
19         The Secretary of the Department of Homeland Security (“the Secretary”) moves
20   under Rules 12(b)(1) and 12(b)(6) to dismiss Plaintiff’s Complaint, arguing both that Title
21   VII is the exclusive avenue of relief for Plaintiff’s claims and the Secretary is the only
22   proper defendant. The Court agrees. Plaintiff’s Complaint fails to state a claim under Rule
23   12(b)(6).3
24
25
           2
             Plaintiff’s Complaint asserts two “Third Cause[s] of Action.” Thus, for clarity, the
26   Court refers to the initial “Third Cause of Action” for Retaliation as Count 2 and to the
27   second “Third Cause of Action” for IIED as Count 3.
           3
             The Secretary’s alternative jurisdictional argument under Rule 12(b)(1) appears to
28   turn on Plaintiff’s alleged failure to name the Secretary within the applicable statute of
                                                  2
                                                                             3:18-cv-2908-BEN-NLS
 1          On a motion to dismiss under Rule 12(b)(6), the Court must accept the Complaint’s
 2   allegations as true and construe all reasonable inferences in favor of the nonmoving party.
 3   Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). To avoid dismissal, Plaintiff’s Complaint
 4   must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 5   Corp. v. Twombly, 550 U.S. 544, 570 (2007). Here, as currently pled, Plaintiff’s claims
 6   fail as a matter of law.
 7          1. Title VII Preempts Plaintiff’s Section 1981 and IIED Claims
 8          First, the Secretary contends that Title VII preempts Plaintiff’s Section 1981 and
 9   IIED claims.
10                  a. Section 1981 Claim
11          Plaintiff brings her Title VII and Section 1981 claims together in a single cause of
12   action. [Doc. 1 at p. 7.] Thus, she alleges the same discriminatory misconduct in support
13   of both claims—that Defendants discriminated against her because of her Mexican national
14   origin and female sex by promoting a different applicant, instead of Plaintiff, to a
15   supervisory position within ICE. The law is clear that Title VII provides the exclusive
16   remedy for federal employees challenging workplace discrimination. See Brown v. Gen.
17   Servs. Admin., 425 U.S. 820 (1976) (“[Section] 717 of the Civil Rights Act of 1964, as
18   amended, provides the exclusive judicial remedy for claims of discrimination in federal
19   employment”); see also, e.g., Phelps v. United States Gen. Serv. Agency, 2008 WL
20   4287941, at *2 (N.D. Cal. Sep. 17, 2008) (“Title VII is the exclusive remedy for all acts of
21   discrimination by the federal government, whether the alleged discrimination is based on
22   race, religion, sex, national origin, or retaliation.”).
23
24
25
26   limitations. Neither the Secretary nor Plaintiff have fully briefed the basis for that finding,
27   however, and thus, the Court declines to consider the premature argument, particularly
     because Plaintiff has not even named the Secretary in her Complaint. Accordingly, the
28   Court grants the motion to dismiss under Rule 12(b)(6).
                                                     3
                                                                               3:18-cv-2908-BEN-NLS
 1         Although not raised in Plaintiff’s opposition, the Court would be remiss to not
 2   acknowledge that, by the same token, “Title VII does not preclude separate remedies for
 3   unconstitutional action other than discrimination based on race, sex, religion, or national
 4   origin.” White v. Gen. Serv. Admin., 652 F.2d 913, 917 (citing Carlson v. Green, 446 U.S.
 5   14 (1980) (emphasis added)). Here, however, Plaintiff neither raises such an argument nor
 6   pleads such allegations in her Complaint. Thus, the Court finds Plaintiff’s Section 1981
 7   claims do not seek remedies for conduct other than discrimination and retaliation in federal
 8   employment. Accordingly, her Section 1981 claims are preempted by Title VII and are
 9   dismissed.
10                b. Intentional Infliction of Emotional Distress Claim
11         In support of her IIED claim, Plaintiff similarly asserts that she suffered emotional
12   distress because of Defendants’ allegedly discriminatory and retaliatory promotion
13   decision.    Again, Title VII preempts such claims insofar as they seek redress for
14   employment discrimination. See Brown, 425 U.S. at 829-32. Still, “Title VII remedies
15   may be supplemented by state law tort claims when the alleged violations have gone
16   beyond discrimination in the workplace and involve physical or emotional injuries that are
17   highly personal.” Sommartino v. United States, 255 F.3d 704, 711 (9th Cir. 2001). For
18   that exception to apply, however, the alleged misconduct must be “highly personal,” such
19   as rape, assault, or physical abuse. See, e.g., Brock v. United States, 64 F.3d 1421, 1423–
20   24 (9th Cir. 1995) (plaintiff alleged she was forced to share sleeping accommodations with
21   her supervisor and was raped); Arnold v. United States, 816 F.2d 1306, 1312 (9th Cir. 1987)
22   (plaintiff alleged supervisor fondled her, kissed her, and made sexual advances toward her);
23   Otto v. Heckler, 781 F.2d 754, 758 (9th Cir. 1986) (plaintiff alleged her supervisor followed
24   her, defamed her, harassed her with phone calls, intruded into her married life, and caused
25
26
27
28

                                                   4
                                                                             3:18-cv-2908-BEN-NLS
 1   her to suffer a miscarriage). Plaintiff alleges no such “highly personal” conduct here.
 2   Accordingly, her IIED claim is dismissed.4
 3         2. ICE, Benner, and Garcia Are Not Proper Defendants
 4         The Secretary additionally argues that Plaintiff’s claims must be dismissed because
 5   ICE, Benner, and Garcia are not proper defendants under 42 U.S.C. § 2000e-16. As
 6   discussed above, Plaintiff’s action is one for discrimination and retaliation under Title VII.
 7   “In a Title VII action, the proper defendant is the head of the department, agency, or unit,
 8   as appropriate.” Sommartino v. United States, 255 F.3d 704, 707, n. 1 (9th Cir. 2001). Put
 9   another way, the “agency itself is not a proper defendant.” Parker v. Shinseki, 2013 WL
10   12202711, at *6 (C.D. Cal. Sep. 17, 2013); see also § 2000e-16 (“[T]he head of the
11   department, agency, or unit, as appropriate, shall be the defendant”). Accordingly, ICE is
12   dismissed with prejudice.
13         As to individually named Defendants Benner and Garcia, “Title VII does not provide
14   a cause of action for damages against supervisors or fellow employees.” Holly D. v. Cal.
15   Ins. of Tech., 339 F.3d 1158, 1179 (9th Cir. 2003). Plaintiff offers no argument to the
16   contrary. Therefore, Plaintiff’s Title VII claims against Benner and Garcia are dismissed
17   with prejudice. See also Greenlaw v. Garrett, 59 F.3d 994, 1001 (9th Cir. 1995) (affirming
18   dismissal of individually named supervisor defendant because “[u]nder Title VII there is
19   no personal liability for employees, including supervisors”).
20
21
22
           4
23          The same reasoning applies, even to the extent Plaintiff contends her IIED claim is
     brought under the Federal Tort Claims Act. See, e.g., Colgan v. Mabus, 2012 WL 2061686,
24   at *5-6 (S.D. Cal. June 6, 2012) (granting motion to dismiss violation of FTCA claim
25   because plaintiff’s allegations did not rise to the requisite level of “highly offensive”
     personal violations). Moreover, as the Secretary alternatively argues, Plaintiff’s FTCA
26   claim would also be barred because of her failure to comply with the FTCA’s
27   administrative requirements. See Burns v. United States, 764 F.2d 722, 724 (9th Cir. 1985)
     (“The [administrative] claim requirement of section 2675 is jurisdictional in nature and
28   may not be waived.”).
                                                   5
                                                                              3:18-cv-2908-BEN-NLS
 1           In sum, the Secretary’s motion to dismiss is GRANTED, and Plaintiff’s Complaint
 2   is dismissed without prejudice. When deciding whether to re-file her lawsuit, Plaintiff
 3   would do well to heed our Ninth Circuit jurisprudence on the parameters within which an
 4   individual may sue the federal government under Title VII. See, e.g., Mahoney v. U.S.
 5   Postal Svc., 884 F.2d 1194, 1195 (9th Cir. 1989) (citing Jordan v. Clark, 847 F.2d 1386,
 6   1372 (9th Cir. 1877), cert. denied, 488 U.S. 1006 (1989)) (“Failure to name the proper
 7   defendant within the limitations period deprives the district court of jurisdiction over the
 8   matter.”).
 9      B. Motion to Set Aside Clerk’s Entry of Default Against Benner and Garcia
10         On April 17, 2019, after the Secretary filed the instant motion to dismiss on April 8,
11   2019, Plaintiff requested that the Clerk enter default against Benner and Garcia. The next
12   day, the Clerk entered default. The following day, on April 19, 2019, the Secretary moved
13   ex parte to set aside the default.
14         Here, the Court has dismissed with prejudice both Benner and Garcia, which
15   seemingly moots the motion to set aside default. Nonetheless, the Court considers the
16   standard for setting aside default under Rule 55(c). “The court may set aside any entry of
17   default for good cause.” Fed. R. Civ. P. 55(c). To determine “good cause,” a court must
18   consider three factors: (1) whether the defendant had a meritorious defense; (2) whether
19   reopening the default judgment would prejudice the other party; and (3) whether the
20   defendant engaged in culpable conduct that led to the default. Falk v. Allen, 739 F.2d 461,
21   463 (9th Cir. 1984); see also United States v. Signed Personal Check No. 730 of Yubran S.
22   Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (noting the same three “good cause” factors
23   are applied to motions under both Rule 55(c) and Rule 60(b)). Importantly, “judgment by
24   default is a drastic step appropriate only in extreme circumstances . . . [and] a case should,
25   whenever possible, be decided on the merits.” Falk, 739 F.2d at 463.
26         Applying the factors to this case, the Court finds good cause to set aside the default.
27   First, as the Court has already addressed, Benner and Garcia have a meritorious defense—
28   there is no individual liability under Title VII. Second, Plaintiff offers no evidence that

                                                   6
                                                                              3:18-cv-2908-BEN-NLS
 1   setting aside the default will somehow prejudice her, particularly where her claims against
 2   Benner and Garcia are not cognizable. Finally, the Court finds that because Benner and
 3   Garcia were not properly served under Federal Rules of Civil Procedure 4(i)(3) and 4(i)(l),
 4   they did not engage in culpable conduct by failing to answer. See Fed. R. Civ. P. 4(i)(3)
 5   and 4(i)(l) (requiring that, in individual-capacity claims against government employees,
 6   the plaintiff “must serve the United States” and the individual employee, and to serve the
 7   United States, the plaintiff must serve the United States Attorney and the United States
 8   Attorney General in Washington D.C.).
 9         Plaintiff’s arguments in opposition do not warrant a different outcome. First, the
10   Court is not persuaded by Plaintiff’s unsupported contention that the Secretary’s motion
11   must fail because it is an ex parte motion. See, e.g., Hawkins v. Bank of America, N.A.,
12   2018 WL 3426218 (S.D. Cal. July 16, 2018) (granting defendant’s ex parte motion to set
13   aside the entry of default). Second and contrary to Plaintiff’s argument, the Secretary has
14   standing to challenge the entry of default against Benner and Garcia, particularly because
15   Plaintiff’s Complaint alleges all defendants are agents of one another and “collectively
16   responsible” for Plaintiff’s alleged harms. See, e.g., [Doc. 1 at ¶¶ 5, 6, 8]; see also, e.g.,
17   Sack v. Seid, 2002 WL 31409573, at *2 (N.D. Ill. Oct. 24, 2002) (appearing defendant had
18   standing to challenge entry of default against non-appearing defendants); Rodriguez v.
19   Irwin, 2011 WL 737316, at *4 (E.D.N.C. Feb. 23, 2011) (holding one defendant had
20   standing to challenge entry of default against other two defendants because plaintiff alleged
21   that all defendants acted jointly and as each other’s agents). The Secretary’s ex parte
22   motion to set aside the Clerk’s entry of default is GRANTED.5
23
24
25
           5
              Moreover, a default judgment may only be entered against the United States, its
26   officers, or its agencies “if the claimant establishes a claim or right to relief by evidence
27   that satisfies the court.” Fed. R. Civ. P. 55(d). As already discussed, Plaintiff’s Complaint
     fails to state a claim against either of the individual defendants. Accordingly, a default
28   judgment against them, as officers of the United States, would be inappropriate.
                                                   7
                                                                              3:18-cv-2908-BEN-NLS
 1                                     III.   CONCLUSION
 2      For the previous reasons, the Secretary’s Motion to Dismiss and Ex Parte Motion to Set
 3   Aside the Clerk’s Entry of Default Judgment are GRANTED. Specifically, the Court
 4   DISMISSES with prejudice:
 5      a. Defendants ICE, Benner, and Garcia;
 6      b. Plaintiff’s Section 1981 Claims; and
 7      c. Plaintiff’s IIED Claim.
 8   The Court grants Plaintiff leave to amend her Complaint to name a proper party-defendant
 9   by no later than 14 days of the date of this Order.
10         IT IS SO ORDERED.
11
12   Dated: May 12, 2019
13                                                 ___________________________
14                                                 HON. ROGER T. BENITEZ
                                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   8
                                                                          3:18-cv-2908-BEN-NLS
